Citation Nr: 1122221	
Decision Date: 06/08/11    Archive Date: 06/20/11

DOCKET NO.  04-04 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a higher initial evaluation for service-connected patellofemoral arthritis and chondromalacia, left knee, currently rated as 10 percent disabling.

2.  Entitlement to a higher initial evaluation for service-connected patellofemoral arthritis and chondromalacia, right knee, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel



INTRODUCTION

The Veteran had active service from November 1980 to November 1983, from June 1984 to October 1984, and from October 1988 to June 2001.

This matter arises before the Board of Veterans' Appeals (Board) from a January 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

Notably, this claim was previously denied by the Board in November 2007, but the Veteran appealed the decision to the U.S. Court of Appeals for Veterans Claims (Court).  Subsequently, in February 2010, the Court vacated the Board's decision and remanded the case back to Board for further appellate review.  The case now returns to the Board following the Court Order.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After careful review of the record, the Board finds that a remand for additional development is necessary before proceeding to evaluate the merits of the Veteran's claims.

Although the Veteran underwent several compensation and pension examinations during his appeal, none were adequate to rate his bilateral knee disabilities.  More specifically, the examiners did not provide an opinion concerning the limitation of motion due to pain and the lateral range of motion in the Veteran's knees.  Therefore, the examiners' reports are inadequate for rating purposes and a new examination is required with respect to the Veteran's claimed disorders before the claims can be readjudicated.  The new examination should determine the Veteran's range of motion under Diagnostic Codes 5257, 5260, and 5261, as well as any limitations on that range of motion that may be caused by pain.
Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate medical examination to determine the nature and extent of any current manifestations of his service-connected bilateral knee disabilities.  All indicated evaluations, studies, and tests deemed necessary should be accomplished and all findings reported in detail.  The claims file and a copy of this remand should be made available for review in connection with the examination.  The examiner should indicate in the report that the claims file was reviewed.

The examiner should distinguish to the extent possible between symptomatology resulting from the Veteran's service-connected bilateral knee disabilities and any other nonservice-connected disorders that may be found.  If it is medically impossible to distinguish among symptomatology resulting from the disorders, the examiner should state this in the examination report.

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.  The examiner should specifically describe any limitations on range of motion in regards to lateral movement, flexion, and extension, as well as any additional limitations on that range of motion that may be caused by pain. 

2.  Thereafter, the Veteran's claims should be readjudicated.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


